          Case 6:20-cv-00952-ADA Document 19 Filed 02/26/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 WSOU Investments LLC                       §
 doing business as                          §
 Brazos Licensing and Development,          §
                                            §
                     Plaintiffs,            §     Civil Action No. 6:20-cv-00952-ADA
                                            §     Civil Action No. 6:20-cv-00953-ADA
 v.                                         §     Civil Action No. 6:20-cv-00956-ADA
                                            §     Civil Action No. 6:20-cv-00957-ADA
 Oneplus Technology (Shenzhen) Co., Ltd.,   §     Civil Action No. 6:20-cv-00958-ADA
                                            §
                     Defendant.             §             Jury Trial Demanded
                                            §
                                            §


            DEFENDANT ONEPLUS TECHNOLOGY (SHENZEN) CO, LTD’S
                RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant OnePlus Technology

(Shenzhen) Co., Ltd. states that it is owned by OnePlus Mobile Communications (Guangdong)

Co., Ltd., and no publicly held company owns 10% or more of OnePlus Technology (Shenzhen)

Co., Ltd.’s stock.




                                            1
       Case 6:20-cv-00952-ADA Document 19 Filed 02/26/21 Page 2 of 3




Date: February 26, 2021                  Respectfully submitted,

                                         MORGAN, LEWIS & BOCKIUS LLP

                                          /s/ Elizabeth M. Chiaviello
                                         Elizabeth M. Chiaviello
                                         Texas Bar No. 24088913
                                         elizabeth.chiaviello@morganlewis.com
                                         1717 Main Street, Suite 3200
                                         Dallas, TX 75201-7347
                                         T. 214-466-4000
                                         F. 214-466-4001

                                         Michael J. Lyons (pro hac vice pending)
                                         michael.lyons@morganlewis.com
                                         Ahren C. Hsu-Hoffman
                                         Texas Bar No. 24053269
                                         ahren.hsu-hoffman@morganlewis.com
                                         Jacob J.O. Minne (pro hac vice pending)
                                         jacob.minne@morganlewis.com
                                         Yalei Sun (pro hac vice pending)
                                         yalei.sun@morganlewis.com
                                         1400 Page Mill Road
                                         Palo Alto, CA 94304
                                         T. 650.843.4000
                                         F. 650.843.4001

                                         Attorneys for Defendant OnePlus Technology
                                         (Shenzhen) Co., Ltd.




                                     2
          Case 6:20-cv-00952-ADA Document 19 Filed 02/26/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that on February 26, 2021, a true and correct copy

of the foregoing document was electronically filed via the Court’s CM/ECF system per Local Rule

CV-5, which will send a notification of electric filing to all counsel of record who have appeared

in this case.

                                                     /s/ Elizabeth M. Chiaviello
                                                     Elizabeth M. Chiaviello




                                                 3
